DETAILED ACTION
1.    	This action is responsive to communication filed on 24 May 2022, with acknowledgement of an original application filed on 30 September 2020.
2.    	Claims 1-3 and 20-25 are currently pending. Claims 1, 20, and 23 are in independent forms. Claims 1-3 has been amended. Claims 4-19 has been cancelled. Claims 20-25 are new.

Response to Arguments
3.    	Applicant's arguments filed on 24 May 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. US Patent Application Publication No. 2019/0261178 (hereinafter Rajadurai) in view of Faccin et al. US Patent Application Publication No. 2018/0227743 (hereinafter Faccin).
Regarding claim 1, a method  comprising: 
“initiating a registration procedure to an Access and Mobility Management Function/SEcurity Anchor Function (AMF/SEAF) node via an access network, the AMF/SEAF node sending, to a Unified Data Management (UDM) node, information related to a terminal device via an Authentication Server Function (AUSF) node” (see Rajadurai  par. 0205, the AT 100 sends (802b) the registration request along with registration request type as authentication, a permanent identity, and a UE capability to the RAN. The RAN itself initiates (804b) the SEAF 308/AMF selection. Further, the RAN sends (806b) the registration request along with the registration request type as authentication, the permanent identity, and the UE capability) to SEAF 308/AMF. The SEAF 308/AMF itself initiates (808b) the AUSF selection. The SEAF 308/AMF sends (810a) the authentication initiation request to the AUSF 310. The UDM sends (812b) an authentication vector request/response to the AUSF 310. The mutual authentication is performed (814b) between the AT 100 and the AUSF 310); and 
Rajadurai does not clearly discloses receiving, via the AMF/SEAF node and the access network, security information related to an authentication method from the AUSF node after the UDM node selects the authentication method based on the information.
However, in analogues art, Faccin discloses receiving, via the AMF/SEAF node and the access network, security information related to an authentication method from the AUSF node after the UDM node selects the authentication method based on the information (see Faccin pars. 0055-0056, the selected AMF 210 may select an authentication server function (AUSF) 220 (e.g., based on the SUPI) for authentication and security functionality. The AUSF 220 may initiate authentication of UE 115-a and non-access stratum (NAS) security functions based on a request from the selected AMF 210 over communication link 256. In some cases, the AUSF 220 may be based on information stored in a unified data manager (UDM) 215. The AUSF 220 may retrieve information from the UDM 215 over communication link 258. If the AUSF 220 fails, the selected AMF 210 may reject the registration request. In some cases, the selected AMF 210 may send a request to UE 115-a for a permanent equipment identity (PEI) for UE 115-a, and UE 115-a may respond with the PEI). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).

 Regarding claim 2, Rajadurai in view of Faccin discloses the method as claimed in claim 1, 
Faccin further discloses wherein the information is different from a Subscription Permanent Identifier (SUPI) (see Faccin par. 0051, the registration request may include a subscriber permanent identifier (SUPI), a temporary user identifier (i.e., an identifier of the AMF 210 previously serving UE 115-a), security parameters, network slice selection assistance information (NSSAI), a PDU session status, or any other identifiers related to UE 115-a requesting registration in the DN 235).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).

Regarding claim 3, Rajadurai in view of Faccin discloses the method as claimed in claim 1, 
Faccin further discloses wherein the AMF/SEAF node further sends a Subscription Permanent Identifier (SUPI) or a SUCI to the UDM node via the AUSF node (see Faccin pars. 0076-0077, At 306, AMF 210-a may send an SM request, including the PDU session establishment request within SM NAS information, to SMF 225-c. At 308, SMF 225-c may optionally send a subscription data request, including a SUPI and a DNN, to UDM 215-a). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).

Regarding claim 20, Rajadurai discloses a terminal device (Fig. 1, access terminal (AT) 100) comprising: 
“a memory configured to store instructions” (Fig. 14, memory 1406); and 
a processor (Fig. 14, processor 1404) configured to execute the instructions to: 
“initiate a registration procedure to an Access and Mobility Management Function/SEcurity Anchor Function (AMF/SEAF) node via an access network, the AMF/SEAF node sending, to a Unified Data Management (UDM) node, information related to the terminal device via an Authentication Server Function (AUSF) node” (see Rajadurai  par. 0205, the AT 100 sends (802b) the registration request along with registration request type as authentication, a permanent identity, and a UE capability to the RAN. The RAN itself initiates (804b) the SEAF 308/AMF selection. Further, the RAN sends (806b) the registration request along with the registration request type as authentication, the permanent identity, and the UE capability) to SEAF 308/AMF. The SEAF 308/AMF itself initiates (808b) the AUSF selection. The SEAF 308/AMF sends (810a) the authentication initiation request to the AUSF 310. The UDM sends (812b) an authentication vector request/response to the AUSF 310. The mutual authentication is performed (814b) between the AT 100 and the AUSF 310);  
Rajadurai does not clearly discloses receive, via the AMF/SEAF node and the access network, security information related to authentication method from the AUSF node after the UDM node selects the authentication method based on the information.
However, in analogues art, Faccin discloses receive, via the AMF/SEAF node and the access network, security information related to authentication method from the AUSF node after the UDM node selects the authentication method based on the information (see Faccin pars. 0055-0056, the selected AMF 210 may select an authentication server function (AUSF) 220 (e.g., based on the SUPI) for authentication and security functionality. The AUSF 220 may initiate authentication of UE 115-a and non-access stratum (NAS) security functions based on a request from the selected AMF 210 over communication link 256. In some cases, the AUSF 220 may be based on information stored in a unified data manager (UDM) 215. The AUSF 220 may retrieve information from the UDM 215 over communication link 258. If the AUSF 220 fails, the selected AMF 210 may reject the registration request. In some cases, the selected AMF 210 may send a request to UE 115-a for a permanent equipment identity (PEI) for UE 115-a, and UE 115-a may respond with the PEI). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).

Regarding claim 21, Rajadurai in view of Faccin discloses the terminal device as claimed in claim 20, 
Faccin further discloses wherein the information is different from a Subscription Permanent Identifier (SUPI) (see Faccin par. 0051, the registration request may include a subscriber permanent identifier (SUPI), a temporary user identifier (i.e., an identifier of the AMF 210 previously serving UE 115-a), security parameters, network slice selection assistance information (NSSAI), a PDU session status, or any other identifiers related to UE 115-a requesting registration in the DN 235).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).

Regarding claim 22, Rajadurai in view of Faccin discloses the terminal device as claimed in claim 20, 
Faccin further discloses wherein the AMF/SEAF node further sends a Subscription Permanent Identifier (SUPI) or a SUCI to the UDM node via the AUSF node (see Faccin pars. 0076-0077, At 306, AMF 210-a may send an SM request, including the PDU session establishment request within SM NAS information, to SMF 225-c. At 308, SMF 225-c may optionally send a subscription data request, including a SUPI and a DNN, to UDM 215-a).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).
 
Regarding claim 23, Rajadurai discloses a non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a processor of a terminal device causes the terminal device to execute a method, the method including: 
“initiating a registration procedure to an Access and Mobility Management Function/SEcurity Anchor Function (AMF/SEAF) node via an access network, the AMF/SEAF node sending, to a Unified Data Management (UDM) node, information related to the terminal device via an Authentication Server Function (AUSF) node” (see Rajadurai  par. 0205, the AT 100 sends (802b) the registration request along with registration request type as authentication, a permanent identity, and a UE capability to the RAN. The RAN itself initiates (804b) the SEAF 308/AMF selection. Further, the RAN sends (806b) the registration request along with the registration request type as authentication, the permanent identity, and the UE capability) to SEAF 308/AMF. The SEAF 308/AMF itself initiates (808b) the AUSF selection. The SEAF 308/AMF sends (810a) the authentication initiation request to the AUSF 310. The UDM sends (812b) an authentication vector request/response to the AUSF 310. The mutual authentication is performed (814b) between the AT 100 and the AUSF 310);  
Rajadurai does not clearly discloses receiving, via the AMF/SEAF node and the access network, security information related to an authentication method from the AUSF node after the UDM node selects the authentication method based on the information.
However, in analogues art, Faccin discloses receiving, via the AMF/SEAF node and the access network, security information related to an authentication method from the AUSF node after the UDM node selects the authentication method based on the information (see Faccin pars. 0055-0056, the selected AMF 210 may select an authentication server function (AUSF) 220 (e.g., based on the SUPI) for authentication and security functionality. The AUSF 220 may initiate authentication of UE 115-a and non-access stratum (NAS) security functions based on a request from the selected AMF 210 over communication link 256. In some cases, the AUSF 220 may be based on information stored in a unified data manager (UDM) 215. The AUSF 220 may retrieve information from the UDM 215 over communication link 258. If the AUSF 220 fails, the selected AMF 210 may reject the registration request. In some cases, the selected AMF 210 may send a request to UE 115-a for a permanent equipment identity (PEI) for UE 115-a, and UE 115-a may respond with the PEI). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).
 
Regarding claim 24, Rajadurai in view of Faccin discloses the non-transitory computer-readable storage medium as claimed in claim 23, 
Faccin further discloses wherein the information is different from a Subscription Permanent Identifier (SUPI) (see Faccin par. 0051, the registration request may include a subscriber permanent identifier (SUPI), a temporary user identifier (i.e., an identifier of the AMF 210 previously serving UE 115-a), security parameters, network slice selection assistance information (NSSAI), a PDU session status, or any other identifiers related to UE 115-a requesting registration in the DN 235).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).
  
Regarding claim 25, Rajadurai in view of Faccin discloses the non-transitory computer-readable storage medium as claimed in claim 23, 
Faccin further discloses wherein the AMF/SEAF node further sends a Subscription Permanent Identifier (SUPI) or a SUCI to the UDM node via the AUSF node (see Faccin pars. 0076-0077, At 306, AMF 210-a may send an SM request, including the PDU session establishment request within SM NAS information, to SMF 225-c. At 308, SMF 225-c may optionally send a subscription data request, including a SUPI and a DNN, to UDM 215-a).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Faccin into the system of Rajadurai in order to include an SMF may retrieve SMF level subscription data from a UDM  over communication links, which in some cases may include a user data repository (UDR). The UDM may store subscription information and long-term security credentials used for authentication (see Faccin par. 0061).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433